Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 14, 2016

The Court of Appeals hereby passes the following order:

A16A2000. DONNA BAILEY v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      This dispossessory proceeding commenced in magistrate court. Following an
unfavorable ruling, Donna Bailey appealed to the superior court. The superior court
entered an order dismissing her appeal. Bailey then filed this pro se appeal. We,
however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d
333) (2003); see also OCGA § 5-6-35 (a) (1). Bailey’s failure to follow the proper
appellate procedures deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            07/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.